PER CURIAM
In April, 1981, a dissolution decree was entered containing the following provision:
“1. The former family residence of the parties, located at 42901 Ames Creek Drive, Sweet Home, Linn County, Oregon, * * * to be awarded to [husband] with a judgment of $25,000 to [wife], payable within two years from March 12, 1981. If said judgment is not paid within said two-year period, then the property shall be sold and the proceeds divided equally between the parties after the encumbrance on the mobile home and any indebtedness on the real property is paid.”
Wife’s judgment was not paid within the two-year period and, after several hearings at which wife sought an order allowing execution on the judgment, the court, more than three years after the date of the judgment, which had not been paid, entered an order directing a sheriffs sale of the real property. Husband appeals from that order, and wife has moved to dismiss the appeal for want of an appealable order.
We grant the motion, because the order is not “a final order affecting a substantial right.” ORS 19.010(2)(c). The order does no more than carry out the provisions of the final decree of dissolution; it neither determines new issues nor affects any rights that had not been finally adjudicated by the dissolution decree. ORS 107.105(3).
Appeal dismissed. Costs to respondent.